Case 6:19-cv-01134-CEM-DCI Document 20 Filed 04/23/20 Page 1 of 2 PageID 1338



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


ROBERT WAYNE FRAZIER,

                       Plaintiff,

v.                                                            Case No: 6:19-cv-1134-Orl-41DCI

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.
                                                 /

                                                 ORDER

       THIS CAUSE is before the Court on Plaintiff’s Complaint (Doc. 1). Plaintiff seeks review

of the final decision of the Commissioner of Social Security denying his application for Disability

Insurance Benefits and Supplemental Security Income. United States Magistrate Judge Daniel C.

Irick issued a Report and Recommendation (Doc. 19) in which he recommends that the Court

affirm the Commissioner’s final decision.

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis set forth in the Report and Recommendation. Therefore, it is

ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 19) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. The Commissioner’s final decision is AFFIRMED.

           3. The Clerk is directed to enter judgment in favor of the Commissioner and against

               Plaintiff and close this case.




                                                Page 1 of 2
Case 6:19-cv-01134-CEM-DCI Document 20 Filed 04/23/20 Page 2 of 2 PageID 1339



       DONE and ORDERED in Orlando, Florida on April 23, 2020.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
